Citation Nr: 0516671	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-15 184A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
spinal injury. 

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for depressive 
neurosis.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for cervical lordosis.

4.  Whether new and material evidence has been presented to 
reopen the claim of service connection for headaches.

5.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of private treatment by 
Palmetto Baptist Medical Center and associated providers from 
October 29, 2001, to October 30, 2001.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2001 and July 2002. 

The issues of service connection have been reframed to 
reflect that the claims had been previously denied and the 
current claims were based on the veteran's application to 
reopen.  


FINDING OF FACT

A copy of the death certificate discloses that the veteran 
died on February 11, 2005, during the pendency of the appeal 
before the Board. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the veteran died during the pendency of the appeal, 
as a matter of law, the claims do not survive the veteran's 
death, and the appeal must be dismissed for a lack of 
jurisdiction.  U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 
(2004); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 


ORDER

The appeal is dismissed.



		
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


